DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 20 are objected to because of the following informalities: each claim recites to “remaining or leftover hydraulic flow,” which appears to include a superfluous term.  It particular, the term “remaining” and the term “leftover” seem to merely be synonymous.  As such, each claim includes a term that does not further limit the claim.  Examiner suggests picking one of the two terms to retain and delete the other.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 4 recites that the “one or more priority hydraulic functions are activated, as determined by one or more of the control elements” in Lines 3-4.  This limitation contains new matter.  The control system determines activation of the hydraulic functions.  The control system may determine an action based upon information from the control elements, but it cannot be said that there is support at the time of filing for the control elements making the determination.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that “the one or more hydraulic functions comprise a clamping function in which the clamping drive system drives the clamping of the pipe facing machine on the workpiece” in Lines 2-3.  It is not clear if the clamping function here is the same as that previously recited in claim 1 or a different clamping function.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-14 and are rejected under 35 U.S.C. 103 as being unpatentable over Beakley (US 6,220,130 B1) in view of Wachs et al. (US Patent No. 4,411,178) and Caldwell (US Pub. No. 2020/0080286 A1) and Fixed Displacement Gear Pump (Parker).
Beakley discloses a pipe facing machine system (Fig. 1) including a pipe facing machine (1, 2) having a body defining an axis (Fig. 1); a cutting head (2) mounted on the body having a mandrel (100) and arranged to rotate and translate relative to the axis (Fig. 1; Col. 4, Lines 54-60); and a plurality of drive systems that include a clamping drive system (Figs. 2-4) arranged to drive clamping of the pipe facing machine on the workpiece, a rotary drive system arranged to drive rotation of the cutting head about the axis (Fig. 1; Col. 4, Lines 54-60), and a linear drive system arranged to drive translation of the cutting head along the axis (Fig. 1; Col. 4, Lines 54-60).  A hydraulic controller includes and hydraulically connecting the drive systems (Col. 4, Lines 25-31; Col. 6, Lines 28-41).  That is, the system includes hoses running from a power source to the separate drive systems.  A hydraulic power unit source is arranged to supply a hydraulic oil flow to the hydraulic controller via (Col. 4, Lines 25-31).  While a single hydraulic circuit connecting the source and the hydraulic controller is suggested by the reference, there is no explicit disclosure of the single circuit connection with a single supply line and a single return connected to a single fixed gear hydraulic pump.  Additionally, there is no explicit disclosure of a computer control system, a single pump to supply hydraulic fluid from the source or a manifold 
Wachs et al. (“Wachs”) discloses a computer control system (100) operably coupled to the hydraulic control of various drive systems (Fig. 3).  Due to the control elements (differing valves, encoders) in the hydraulic circuit, the hydraulic control is capable of directing and regulating hydraulic oil flow between the drive systems and the hydraulic controller based on signals from the control elements and the computer control system (Fig. 3; Col. 4, Lines 65-68; Col. 5, Lines 1-21).  The controller is capable of controlling the rotation speed of the drive system (Col .5, Line 1-3), which makes it capable of operating at a “jog” or higher rate of speed.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the system disclosed in Beakley with a computer control with control elements in a hydraulic circuit as suggested in Wachs in order to provide control of the various drive and clamping systems such that pressure levels in the system are automatically controlled.  The modified device does not explicitly disclose a single pump circuit or a priority logic valve for diverting hydraulic pressure to priority systems.  Yet, it is worth recognizing that much of the dependent claims dedicated to the intended use of the system are mere capability requirements.  For example, claim 5 requires an arrangement to return hydraulic fluid to the power source if the priority/non-priority functions are not activated, therefore if the circuit returns the fluid to a reservoir, the claim limitation is met.
Caldwell discloses a manifold (¶ 0009; 54, 60) for receiving fluid from a source and then branching that fluid off to different drives/systems (Figs. 1-6).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the system disclosed in 
Caldwell discloses a control system with a priority logic valve system that prioritizes flow between priority functions and non-priority functions (¶ 0145).  The control system is capable of performing as claimed, including control of pressure via valves (¶¶ 0007-0009).  The single circuit has only a single supply line and a single return line per machine (ECM; Figs. 1-4).  The Caldwell reference further suggests providing priority flow to a system that impacts safety of the operator (¶ 0145).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the system disclosed in Beakley with a control system as disclosed in Caldwell in order to provide priority fluid to systems associated with the safety of operation (i.e., clamping, speed reduction/low speed mode and axial feed).
The modified device does not explicitly disclose a single fixed gear pump.  However, the non-patent literature (NPL) of Parker discloses that single fixed gear pumps were known.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the system disclosed in Beakley with a a single fixed gear pump as disclosed in the the NPL Parker in order to provide the system with a constant flow and pressure.
While the modified embodiment is capable of operating within the claimed gallons per minute ranges, the specific ranges are not claimed.  Yet, the flow rate within the system is a result-effective variable because it impacts the operation of the various systems.  Therefore, at a time prior to filing it would have been obvious to provide the system disclosed in Beakley with flow rates within the claimed ranges in order to optimize the operation of the various systems.  see In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they moot in view of the new line of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722